SCHWARTZ, Chief Judge.
The equitable distribution effected by the dissolution judgment below was so plainly within the discretion of the trial court under the Canakaris doctrine1 that we regard this appeal as completely frivolous. Accordingly, we affirm the judgment and grant the appellee’s motion for attorney’s fees under section 57.105, Florida Statutes (1983), in the amount of $1,000.
Affirmed, motion for attorney’s fees granted.

. The parties owned two condominium apartments in Miami Beach by the entireties. The wife complains that the trial court awarded the larger to the husband and the smaller, which is occupied by an adult son, to her. Since she resides in Brooklyn, New York, and he has lived in the larger apartment since 1981 and paid over 90% of the down payment and all of the subsequent expenses from his own funds, the appropriateness of this disposition is beyond question.